Citation Nr: 1024578	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  06-18 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for an upper back 
disability, to include on a secondary basis.

2.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).

3.  Entitlement to an increased rating for chronic low back 
strain, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for vitiligo, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from January 
1972 to January 1976 and from January 1980 to January 1996.  

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from May 2005 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

The issues of entitlement to service connection for a psychiatric 
disorder, to include PTSD, and entitlement to increased ratings 
for chronic low back strain and vitiligo are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required on his 
part.


FINDING OF FACT

An upper back disability was not manifested in service, but was 
initially demonstrated many years after service; the Veteran's 
current upper back disability is not shown to be related to his 
active service or a service-connected disability.


CONCLUSION OF LAW

An upper back disability was not incurred in or aggravated by 
military service, nor may service incurrence of cervical 
degenerative disc disease be presumed, nor is it proximately due 
to or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to  
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Regarding the claim of service connection decided herein, the 
provisions of the VCAA have been fulfilled by information 
provided to the Veteran by correspondence dated in January 2005, 
March 2006 and June 2006.  Those letters notified the Veteran of 
VA's responsibilities in obtaining information to assist in 
completing his claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio, 
supra, Pelegrini, supra.  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent post-service treatment 
records have been secured.  The Veteran underwent VA examinations 
in 2005 and 2007.  Evidentiary development in this matter is 
complete to the extent possible.  The Veteran has not identified 
any other pertinent evidence that remains outstanding.  VA's duty 
to assist is met.  

Law and Regulations - Service Connection

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection shall be granted to a veteran if the veteran 
served 90 days or more during a war period or after December 31, 
1946 or had peacetime service on or after January 1, 1947, and 
arthritis, although not otherwise established as incurred in or 
aggravated by service, is manifested to a compensable degree 
within one year following the requisite service.  38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for any disease initially 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection also may be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims files, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below will 
focus specifically on what the evidence shows, or fails to show, 
as to the claim.

Upper Back

The Veteran's STRs show that he was in a motorcycle accident in 
April 1973.  STRs from that accident note various physical 
complaints and findings, including a fractured left hip.  No 
complaints or findings related to an upper back disability were 
noted.  In August 1985, the Veteran was seen with complaints of 
neck pain; the diagnosis was left shoulder muscle spasms.  No 
back pathology was indicated.  The Veteran's STRs, including an 
October 1995 retirement examination report, are negative for 
diagnosis of an upper back disability.  Clinical evaluation of 
the spine and neck in October 1995 was within normal limits.

Following service, a February 1999 rating decision granted to 
service connection for chronic low back strain.

An April 2006 letter from Dr. DMW notes that he first saw the 
Veteran for neck pain, upper back pain and right upper extremity 
radiculopathy complaints in January 2004.  (This complaint was 
not noted on a July 2003 list of medical problems from the 
Veteran.)  Dr. DMW stated:

Given the available information it is not 
likely, that the above neck pain/right 
upper extremity radiculopathy is associated 
with the original (1985 low back) injury.  
It is possible that the upper back pain is 
associated with the chronic low back pain, 
as a secondary condition.

In June 2006, the Veteran was awarded Social Security Disability 
benefits for his depression, scoliosis, collapsing neck vertebrae 
and arthritis.

A December 2007 VA examination report notes the Veteran's 
complaints of cervical pain with radiation to the shoulder and 
upper back.  Examination and X-rays studies revealed no 
abnormalities of the dorsal spine.  The examiner noted that a 
2000 MRI study revealed pressure on the nerves at C4-C6; a 2004 
MRI study revealed multi level degenerative disc disease and 
spondylosis with pressure on the nerves at C4-C6.  The diagnosis 
was degenerative disc disease of the cervical spine.  The 
examiner stated, " . . . it is my professional opinion that the 
upper back pain is radicular pain caused by cervical disc 
degeneration.  There is no evidence that upper back pain is 
related to or caused by the . . . lumbar condition."

The medical evidence of record shows that upper back disability 
has been diagnosed.  However, the first medical evidence of such 
disability is more than one year after service, and there is no 
basis for applying the chronic disease presumptive provisions of 
38 U.S.C.A. § 1112.  Moreover, in April 2006, Dr. DMW stated that 
it was unlikely that the Veteran's upper back disability was 
related to his military service.  There is no medical opinion to 
the contrary.

Further, with respect to secondary service connection, the Board 
notes that in an April 2006 opinion, Dr. DMW stated that it was 
possible that the upper back pain was associated with the 
Veteran's chronic low back pain, as a secondary condition.  The 
doctor's use of the term "possible" renders the opinion 
speculative.  Medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  Obert v. Brown, 5 
Vet. App. 30, 33 (1993).

Conversely, the December 2007 VA examination report is clearly 
against the Veteran's claim.  The December 2005 VA examiner found 
that the upper back pain is radicular pain caused by cervical 
disc degeneration and there is no evidence that upper back pain 
is related to or caused by the service-connected lumbar spine 
disability.  This opinion is based on a review of the Veteran's 
entire pertinent medical history, including his STRs and post-
service medical evidence.  There is no conclusive medical opinion 
to the contrary.

The Board has also considered the Veteran's own statements to the 
effect that his claimed disability was incurred during his 
military service or, in the alternative, as a result of his 
service-connected low back disability.  The etiology of a 
disability is a medical question.  Because the Veteran is a 
layperson, while he may provide be competent to evidence 
regarding his observations of his neck disorder, and may provide 
credible evidence regarding his observations of his neck 
disorder, he is not qualified to render an opinion concerning 
medical causation, as that which would require specialized 
knowledge or training, such as medical expertise.  Layno v. 
Brown, 6 Vet.App. 465, 469-70 (1994).  When comparing the 
Veteran's statements to those of the VA medical expert, the Board 
has given far more weight to the VA medical expert, given his 
education, training and expertise in this medical issue.

In reaching the above conclusions, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance of 
the evidence is against the claim, that doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for an upper back disability is denied.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before the Board.  An appeal to the Board is 
initiated by a Notice of Disagreement (NOD) and completed by a 
substantive appeal after a Statement of the Case (SOC) is 
furnished.  In essence, the following sequence is required: There 
must be a decision by the RO; the claimant must timely express 
disagreement with the decision; VA must respond by issuing a SOC; 
and finally the claimant, after receiving the SOC, must complete 
the process by stating his argument in a timely-filed substantive 
appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203.

In a May 2005 rating decision, the RO (in pertinent part) denied 
service connection for a psychiatric disorder, to include PTSD, 
and increased ratings for chronic low back strain and vitiligo.  
The Veteran submitted timely NODs in July 2005 and May 2006.  In 
fact, the July 2005 letter from the Veteran  However, no 
subsequent SOC has been issued.  (Although a November 2005 letter 
from the RO informed the Veteran that his July 2005 NOD was being 
treated as a claim and not an NOD, this letter clearly was issued 
in error.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.)  
Under Manlincon v. West, 12 Vet. App. 238 (1999), the Board must 
instruct the RO that these issues remain pending in appellate 
status (see 38 C.F.R. § 3.160(c)) and require further action.  It 
is noteworthy that the claim is not before the Board at this time 
and will be before the Board only if the Veteran timely files a 
substantive appeal. 

Accordingly, the case is REMANDED for the following action:

The RO should issue an appropriate SOC in 
the matters of entitlement to service 
connection for a psychiatric disorder, to 
include PTSD, and entitlement to increased 
ratings for chronic low back strain and 
vitiligo.  The SOC should be sent to the 
Veteran and he must be advised of the time 
limit for filing a substantive appeal.  If 
the appeal is timely perfected, these 
matters should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


